  Case 3:19-cv-01045-BJD Document 15 Filed 10/21/19 Page 1 of 2 PageID 1991




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

                                 Case No. 3:19-cv-01045-BJD

In re:

5200 ENTERPRISES LIMITED,                                  L.T. No. 3:18-bk-01646-JAF
Debtor                                                     L.T. Adv. No. 3:19-ap-00021-JAF
_______________________________/

5200 ENTERPRISES LIMITED,
Appellant

CITY OF NEW YORK,
Appellee
___________________________________/

               CITY OF NEW YORK’S RESPONSE AND LIMITED
       OPPOSITION TO APPELLANT’S LIMITED REQUEST, PURSUANT
   TO FED. R. BANKR. P. 8006(f) AND 28 U.S.C. § 158(d)(2) FOR DIRECT APPEAL
  TO THE UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT

         Defendant/appellee the City of New York (the “City”), by and through its undersigned

counsel, hereby responds in limited opposition to the Limited Request, Pursuant to Fed. Rule of

Bankr. P. 8006(f) and 28 U.S.C. § 158(d)(2), for Direct Appeal to the United States Court of

Appeals for the Eleventh Circuit filed on October 8, 2019 (the “Request for Certification”) [Doc.

No. 10] filed by plaintiff/appellant, and debtor below, 5200 Enterprises Limited (the “Debtor”),

and respectfully submits as follows:

         1.     The City does not in general object to certification for a direct appeal to the

United States Court of Appeals for the Eleventh Circuit (“11th Circuit”) of the Bankruptcy

Court’s Order Granting the City of New York’s Motion to Dismiss Adversary Proceeding dated

August 13th, 2019 (the “Dismissal Order”), [Adv. P. Doc. No 35].

         2.     However, the City objects to the phrasing of the two (2) questions of law to be

presented to the 11th Circuit proposed by the Debtor in the Request for Certification. Such
  Case 3:19-cv-01045-BJD Document 15 Filed 10/21/19 Page 2 of 2 PageID 1992




phrasing goes beyond (a) the issues presented to the Bankruptcy Court or (b) the Bankruptcy

Court’s reasoning in the Dismissal Order. The City reserves its rights to raise all objections to

the issues raised by the Appellant on any grounds, including waiver.

       3.      Because the City does not object to the certification of direct appeal, the City,

without waiving its objections, asserts that its objections should be determined during the

briefing portion of this appeal.

       WHEREFORE, the City respectfully requests the District Court to certify this appeal to

the 11th Circuit and grant such other and further relief it may deem just and proper.

Dated: October 21, 2019.
                                                     Furr Cohen, P.A.
                                                     By:    /s/ Aaron A. Wernick
                                                     Aaron A. Wernick
                                                     Florida Bar Number: 14059
                                                     2255 Glades Road, Suite 301E
                                                     Boca Raton, Florida 33431
                                                     Telephone: (561) 395-0500
                                                     Facsimile: (561) 338-7532
                                                     E-mail: awernick@furrcohen.com
                                                     Local Counsel for the City of New York



     I HEREBY CERTIFY that a true and correct copy of the foregoing was served to the parties via
CM/ECF on this 21st day of October 2019.

                                                     By: /s/ Aaron A. Wernick
                                                        Attorney




                                                 2
